Order of disposition, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about October 13, 2011, which, to the extent appealed from as limited by the briefs, determined, after a hearing, that the consent of respondent father was not required for the adoption of the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent’s consent to his child’s adoption is not required, since he failed to pay child support (see Domestic Relations Law § 111 [1] [d]). He also failed to communicate with the child on a regular basis (id.; Matter of Harold Ali D.-E. [Rubin Louis E.], 94 AD3d 449, 449 [1st Dept 2012]). Respondent’s incarceration did not absolve him of the obligation to provide support and maintain regular communication (id.).
A preponderance of the evidence shows that it is in the child’s best interests to be freed for adoption by his foster parent, who wishes to adopt him and has provided a loving and stable home since the child’s placement in April 2009 (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Chandel B., 58 AD3d 547, 548 [1st Dept 2009]). Respondent is currently incarcerated, and he is not eligible for parole until August 2027. Moreover, the evidence shows that the child barely knows his paternal grandmother, who last visited the child approximately six months before the dispositional hearing. There is no evidence that any other paternal relative contacted the agency or the child. Concur — Mazzarelli, J.E, Moskowitz, Richter, AbdusSalaam and Feinman, JJ.